Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 04/29/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7,9,11-13,15,16,18,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO’088 (WO2016/197088).
Regarding claim 1: WO’088 discloses a method of operating an internal combustion engine of a type that has a combustion chamber (figure 1), a moveable valve having a seat formed in the combustion chamber (106), a camshaft (127), and a rocker arm  assembly (115A) that actuates the moveable valve and includes a rocker arm (111A, 111B)  and a cam follower (119) configured to engage a cam mounted on  providing an electrical circuit (figure 11) having a resistance and comprising an electrical connection made by physical contact between of two distinct parts (151,139), one of which is mounted to the rocker arm (figure 6; numeral 139): over an interval, determining zero, one, or more timing that correspond to any transitions of the resistance between a first range and a second range; and performing a diagnostic or control operation based on the timings or an absence of any transitions (paragraph 0109).
Regarding claim 2: WO’088 discloses using at least one of the timings in the diagnostic or the control operation (paragraph 0109).
Regarding claim 3: WO’088 discloses the diagnostic or the control operation is performed based on a difference between two of the timings (paragraph 0109).
Regarding claim 7: WO’088 discloses the resistance transition from the first range to the second range at a first of the two of the timings; and the resistance transition from the second range to the first range at a second of the two of the timings (paragraph 0109).
Regarding claim 9: WO’088 discloses the resistance transitions from the first range to the second range at each of the two of the timings (paragraph 0109).
Regarding claim 11: WO’088 discloses the internal combustion engine further comprises an electromagnetic latch assembly comprising an electromagnet powered through the electric circuit (figure 6).
 the second position makes the rocker arm assembly is operative to actuate the moveable valve in response to actuation of the cam follower to produce a second valve lift profile, which is distinct from the first valve lift profile, or the moveable valve is deactivated (figure 1); and the electromagnetic latch assembly renders the latch pin stable independently from the electromagnet in both the first position and the second position (figures 1-4).
Regarding claim 13: WO’088 discloses the electromagnet is grounded through the structure of the rocker arm assembly (figure 11; numeral 301).
Regarding claim 15: WO’088 discloses pulsing the electrical circuit to measure the motion thus the resistance (paragraph 0005; paragraph 0109).
Regarding claim 16,18: WO’088 discloses an electromagnet latch assembly comprising an electromagnet powered through the electric circuit (figures 6,8-11).
Regarding claim 21: WO’088 discloses a second of the two distinct parts is mounted to a part distinct from the rocker arm assembly (figure 6, numeral 151).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,10,14 are rejected under 35 U.S.C. 103 as being unpatentable over WO’088.
WO’088 discloses the claimed invention as recited above except specifically disclosing using the difference to assess the valve lift profile being imparted by the rocker arm assembly to the valve or camshaft rotation rate or percentage current numerical value. However, it is within the grasp of one having an ordinary skill in the art to ascertain the valve lift profile from the latch position for the latch position determines the locking/unlocking that dictate the valve profile (activated/deactivated). Additionally, the transition of the latch measured is inherently related to the camshaft rotation (see figures 6,7); therefore one having an ordinary skill in the art is capable of ascertaining the successive transition to the latch pin associate with the camshaft rotation rate. With regard to the numerical valve 50% or less, it is the examiners position that such would (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).

Allowable Subject Matter
Claims 4-6,17,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see (physical contact), filed on 04/29/2021, with respect to the rejection(s) of claim 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of framing the reference differently based on the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746